         CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 1 of 8



                          IN THE UNITED STATES DISTRICT COURT
                                    OF MINNESOTA

                                                         )
    Dr. Jack Baldwin, DDS                                )
                                                         ) Case No. 0:19-cv-03141-SRN-BRT
                                  Plaintiff,             )
                                                         ) Honorable Susan Richard Nelson
    v.                                                   )
                                                         ) STIPULATION AND PROPOSED
    Delta Dental Plans Association, et al.,              ) ORDER REGARDING TIME TO
                                                         ) RESPOND TO CLASS ACTION
                                  Defendants.            ) COMPLAINT
                                                         )
    _______________________________________              )


          Plaintiff Dr. Jack Baldwin, DDS (“Plaintiff”) and Defendants1, by and through their

undersigned counsel, respectfully request that this Court enter the below Order regarding

Defendants’ time to respond to Plaintiff’s Class Action Complaint. In support of this request, the

parties state as follows:

          1.      Plaintiff’s Complaint was filed on December 20, 2019. Plaintiff filed an Amended

Complaint on January 6, 2020.




1
  Defendants include Delta Dental Plans Association (“DDPA”); DeltaUSA; Delta Dental Insurance
Company; Arizona Dental Insurance Service, Inc. d/b/a Delta Dental of Arizona; Delta Dental Plan of
Arkansas, Inc.; Delta Dental of California; Colorado Dental Service Inc. d/b/a Delta Dental of Colorado;
Delta Dental of the District of Columbia; Hawaii Dental Service; Delta Dental Plan of Idaho, Inc. d/b/a
Delta Dental of Idaho; Delta Dental of Illinois; Delta Dental Plan of Indiana, Inc.; Delta Dental of Iowa;
Delta Dental of Kansas Inc.; Delta Dental of Kentucky, Inc.; Maine Dental Service Corporation d/b/a Delta
Dental Plan of Maine; Dental Service of Massachusetts Inc. d/b/a Delta Dental of Massachusetts; Delta
Dental Plan of Michigan, Inc.; Delta Dental of Minnesota; Delta Dental of Missouri; Delta Dental of
Nebraska; Delta Dental Plan of New Hampshire, Inc.; Delta Dental of New Jersey, Inc.; Delta Dental Plan
of New Mexico, Inc.; Delta Dental of New York Inc.; Delta Dental of North Carolina; Delta Dental Plan of
Ohio, Inc.; Delta Dental Plan of Oklahoma; Oregon Dental Service d/b/a Delta Dental of Oregon; Delta
Dental of Pennsylvania; Delta Dental of Puerto Rico, Inc.; Delta Dental of Rhode Island; Delta Dental of
South Dakota; Delta Dental of Tennessee; Delta Dental Plan of Vermont, Inc.; Delta Dental of Virginia;
Delta Dental of Washington; Delta Dental Plan of West Virginia, Inc.; Delta Dental of Wisconsin, Inc.; and
Delta Dental Plan of Wyoming d/b/a Delta Dental of Wyoming.
      CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 2 of 8



       2.      Currently pending before the United States Judicial Panel on Multidistrict

Litigation (the “JPML”) is a motion filed pursuant to 28 U.S.C. § 1407 to consolidate this and

other related civil actions (collectively, the “Related Actions”) for pretrial proceedings.

       3.      As of the date of this filing, at least twenty-three Related Actions are pending

against various groups of Defendants in at least eight states and ten different district courts.

       4.      In light of the proceedings before the JPML and so as to minimize the burden on

the Court and the parties during the pendency of the JPML proceedings, Plaintiff and Defendants

have stipulated to the following:

               A.      Defendants who have not been served with Plaintiff’s Amended Class

Action Complaint will waive formal service of process pursuant to Fed. R. Civ. P. 4(d) and such

waiver shall date back to the date of filing of Plaintiff’s Amended Complaint, January 6, 2020.

               B.      Plaintiff agrees that, absent a court order to the contrary and except as

provided below, the date by which the Defendants shall answer or otherwise respond to the

complaint shall be extended to March 6, 2020.

               C.      If the JPML orders that the pretrial proceedings in this action be coordinated

or consolidated with any other action in a single district pursuant to 28 U.S.C. § 1407, then, unless

ordered otherwise by the MDL transferee court and to the extent that Defendants have not already

filed a responsive pleading, Defendants shall, as permitted by Rule 12 of the Federal Rules of Civil

Procedure, answer, move, or otherwise plead in response to the operative complaint within sixty

(60) days after all plaintiffs in the coordinated or consolidated actions serve a consolidated

amended complaint. If Defendants move in response to the operative complaint, Plaintiff will

have the same time to oppose as provided to Defendants to move.




                                                  2
      CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 3 of 8



               D.      If the JPML does not order that the pretrial proceedings in this action be

coordinated or consolidated with any other action in a single district, then, unless ordered

otherwise and to the extent that Defendants have not already filed a responsive pleading,

Defendants shall, as permitted by Rule 12 of the Federal Rules of Civil Procedure, answer, move,

or otherwise plead in response to the operative complaint within thirty (30) days after service of

the JPML ruling. If Defendants respond to the operative complaint by filing a motion under Rule

12, Plaintiff shall have thirty (30) days to file an opposition, after which Defendants shall have

twenty-one (21) days to file a reply.

               E.      Plaintiff and Defendants further stipulate and agree that the entry into this

stipulation by Defendants shall not constitute a waiver of any jurisdictional defenses that may be

available under Rule 12 of the Federal Rules of Civil Procedure, a waiver of any affirmative

defenses under Rule 8 of the Federal Rules of Civil Procedure, a waiver of any right to compel

arbitration of any claim or issue in this or any other action, or a waiver of any other statutory or

common law defenses that may be available to Defendants in this and the other Related Actions.

Defendants expressly reserve their rights to raise any such defenses in response to either the current

Complaint or any amended complaint that may be filed relating to this action.

               F.      Defendants specifically reserve their right to petition this Court for a stay of

all proceedings pending a ruling by the JPML on the motion to consolidate the related actions. See

supra, ¶ 2. Plaintiff similarly reserves its right to oppose any such motion.




                                                  3
     CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 4 of 8



Dated: January 9, 2020                              Respectfully submitted,

                                                    /s/ Renae D. Steiner
 William A. Isaacson*                               Renae D. Steiner (Bar# 0222392)
 Melissa Felder Zappala*                            Vincent J. Esades (Bar# 0249361)
 BOIES SCHILLER FLEXNER LLP                         HEINS MILLS & OLSON, P.L.C.
 1401 New York Avenue, NW                           310 Clifton Avenue
 Washington, D.C. 20005                             Minneapolis, MN 55403
 (202) 237-2727 (phone)                             (612) 338-4605 (phone)
 (202) 237-6131 (fax)                               (612) 338-4692 (fax)
 wisaacson@bsfllp.com                               rsteiner@heinsmills.com
 mzappala@bsfllp                                    vesades@heinsmills.com

 Robert G. Eisler (admitted pro hac vice)
 Chad B. Holtzman (admitted pro hac vice)
 GRANT & EISENHOFER, P.A.
 485 Lexington Avenue
 29th Floor
 New York, NY 10017
 (646) 722-8500 (phone)
 (646) 722-8501 (fax)
 reisler@gelaw.com
 choltzman@gelaw.com

 * Application to appear pro hac vice forthcoming

 Counsel for Plaintiff Dr. Jack Baldwin, DDS




                                               4
    CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 5 of 8



/s/ Jerry W. Blackwell                       /s/ William Michael, Jr.
Jerry W. Blackwell (MN Bar #0186867)         William Michael, Jr. (MN Bar # 0307245)
Gerardo Alcazar (MN Bar #0386522)            Britt M. Miller
Benjamin W. Hulse (MN Bar #0390952)          Daniel K. Storino
BLACKWELL BURKE P.A.                         MAYER BROWN LLP
431 South Seventh Street                     71 South Wacker Drive
Suite 2500                                   Chicago, IL 60606
Minneapolis, MN 55415                        (312) 782-0600
612-343-3200                                 wmichael@mayerbrown.com
blackwell@blackwellburke.com                 bmiller@mayerbrown.com
galcazar@blackwellburke.com                  dstorino@mayerbrown.com
bhulse@blackwellburk.com
                                             Mark W. Ryan
Lori Swanson (MN Bar #0254812)               MAYER BROWN LLP
Mike Hatch (MN Bar #0042158)                 1999 K Street NW
SWANSON HATCH, P.A.                          Washington, DC 20006
431 South Seventh Street                     (202) 263-3000
Suite 2545                                   mryan@mayerbrown.com
Minneapolis, MN 55415
(612) 315-3037                               Counsel for Defendants Delta Dental Plans
lswanson@swansonhatch.com                    Association, DeltaUSA, Delta Dental Plan
                                             of Idaho, Inc. d/b/a Delta Dental of Idaho,
Counsel for Defendants Delta Dental of       Dental Service of Massachusetts Inc. d/b/a
Minnesota and Delta Dental of Nebraska       Delta Dental of Massachusetts, Delta
                                             Dental of Missouri, Delta Dental of New
/s/ Emily E. Chow                            Jersey, Inc., Delta Dental Plan of
Emily E. Chow (MN Bar #0388239)              Oklahoma, Oregon Dental Service d/b/a
FAEGRE BAKER DANIELS LLP                     Delta Dental of Oregon, Delta Dental of
2200 Wells Fargo Center                      South Dakota, Delta Dental of Washington,
90 S. Seventh Street                         and Delta Dental Plan of Wyoming d/b/a
Minneapolis, MN 55402                        Delta Dental of Wyoming and for purposes
(612) 766-8012                               of this Stipulation only, on behalf of Delta
emily.chow@faegrebd.com                      Dental Insurance Company, Delta Dental of
                                             California, Delta Dental of the District of
Kathy L. Osborn                              Columbia, Delta Dental of New York Inc.,
Ryan M. Hurley                               Delta Dental of Pennsylvania, Delta Dental
Anna Marie Behrmann                          of Puerto Rico, Inc., Delta Dental Plan of
FAEGRE BAKER DANIELS LLP                     West Virginia, Inc., Delta Dental of Illinois,
300 N. Meridian St., Suite 2500              Colorado Dental Service, Inc. d/b/a Delta
Indianapolis, IN 46204                       Dental of Colorado, and Delta Dental of
(317) 237-8261                               Virginia, Arizona Dental Insurance Service,
kathy.osborn@faegrebd.com                    Inc. d/b/a Delta Dental of Arizona, Hawaii
ryan.hurley@faegrebd.com                     Dental Service, Delta Dental of Iowa, Delta
anna.behrmann@faegrebd.com                   Dental of Kansas Inc., Maine Dental
                                             Service Corporation d/b/a Delta Dental
                                             Plan of Maine, Delta Dental Plan of New

                                         5
    CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 6 of 8



Colby Anne Kingsbury                                Hampshire, Inc., Delta Dental of Rhode
FAEGRE BAKER DANIELS LLP                            Island, and Delta Dental Plan of Vermont,
311 S. Wacker Dr., #4400                            Inc.
Chicago, IL 60606
(312) 212-6573                                      Scott David Stein
colby.kingsbury@faegrebd.com                        Colleen M. Kenney
                                                    SIDLEY AUSTIN LLP
Jeffrey S. Roberts                                  One South Dearborn Street
Joshua P. Mahoney                                   Chicago, IL 60603
FAEGRE BAKER DANIELS LLP                            (312) 853-7000
1144 15th Street, Suite 3400                        sstein@sidley.com
Denver, CO 80203                                    ckenney@sidley.com
(303) 607-3500
josh.mahoney@faegrebd.com                           Counsel for Defendants Delta Dental of
jeff.roberts@faegrebd.com                           Illinois, Colorado Dental Service, Inc. d/b/a
                                                    Delta Dental of Colorado, and Delta Dental
Counsel for Defendants Delta Dental Plan of         of Virginia
Arkansas, Inc., Delta Dental of Indiana, Inc.,
Delta Dental of Kentucky. Inc., Delta Dental Plan   David E. Dahlquist
of Michigan, Inc., Delta Dental Plan of New         WINSTON & STRAWN LLP
Mexico, Inc., Delta Dental of North Carolina,       35 W. Wacker Drive
Delta Dental Plan of Ohio, Inc., and Delta Dental   Chicago, IL 60601-9703
of Tennessee                                        312-558-5600
                                                    ddahlquist@winston.com
/s/ Joshua L. Johanningmeier
Joshua L. Johanningmeier (MN Bar # 294937)          Counsel for Defendants Arizona Dental
Allison W. Reimann                                  Insurance Service, Inc. d/b/a Delta Dental
GODFREY & KAHN, S.C.                                of Arizona, Hawaii Dental Service, Delta
One East Main Street, Suite 500                     Dental of Iowa, Delta Dental of Kansas
P.O. Box 2719                                       Inc., Maine Dental Service Corporation
Madison, WI 53701-2719                              d/b/a Delta Dental Plan of Maine, Delta
608-284-2625                                        Dental Plan of New Hampshire, Inc., Delta
jjohanningmeier@gklaw.com                           Dental of Rhode Island, and Delta Dental
areimann@gklaw.com                                  Plan of Vermont, Inc.

Counsel for Defendant Delta Dental of               Stephen V. Bomse
Wisconsin, Inc.                                     Russell P. Cohen
                                                    Howard M. Ullman
                                                    ORRICK, HERRINGTON & SUTCLIFFE LLP
                                                    The Orrick Building
                                                    405 Howard Street
                                                    San Francisco, CA 94105
                                                    415-773-5700
                                                    sbomse@orrick.com
                                                    rcohen@orrick.com
                                                    hullman@orrick.com

                                             6
     CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 7 of 8




                                                 Counsel for Defendants Delta Dental
                                                 Insurance Company, Delta Dental of
                                                 California, Delta Dental of the District of
                                                 Columbia, Delta Dental of New York Inc.,
                                                 Delta Dental of Pennsylvania, Delta Dental
                                                 of Puerto Rico, Inc., and Delta Dental Plan
                                                 of West Virginia, Inc.



SO ORDERED this ________ day of January, 2020.


___________________________________________
      HONORABLE SUSAN R. NELSON




                                         7
     CASE 0:19-cv-03141-SRN-BRT Document 13 Filed 01/09/20 Page 8 of 8



                               CERTIFICATE OF SERVICE

       I, Renae Steiner, an attorney, hereby certify that on January 9, 2020, I caused a true and

correct copy of the foregoing STIPULATION AND PROPOSED ORDER REGARDING

TIME TO RESPOND TO CLASS ACTION COMPLAINT to be filed and served

electronically via the Court’s CM/ECF system.



                                                    /s/ Renae Steiner
                                                    Renae Steiner (Minn. Bar# 0222392)
